Citation Nr: 1534937	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-45 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in March 2015 for further development.  

The Veteran did not appear for a hearing before the Board scheduled to be held on January 26, 2015.  The claims file includes a December 2014 letter to the Veteran's correct address notifying him of the date, time, and location of the hearing.  Thus, the Board presumes that he received timely notification of the hearing.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014).  As the Veteran has not provided a reason for his failure to appear or requested that the hearing be rescheduled, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In a February 2009 written statement, the Veteran also raised a service connection claim for ear infections.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by puretone threshold averages no higher than 75 decibels in the right ear and 83 decibels in the left ear, and speech discrimination scores using the Maryland CNC word list no lower than 74 percent for the right ear and 68 percent for the left ear during the pendency of this claim.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for bilateral hearing loss have not been satisfied during the pendency of this claim.  38 U.S.C.A. §§ 1155, 3.321, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in January 2009 and August 2009 notified the Veteran of VA's general criteria for rating service-connected disabilities, the types of evidence that might support the claim for a higher rating, and the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and a May 2010 private audiological examination report submitted by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  The RO also requested records from Beltone Hearing Aid Center in January 2011 and March 2011.  No response was received.  The Veteran was notified of Beltone's non-response in a March 2011 letter, that VA was making one follow-up request, and that it was ultimately his responsibility to ensure that VA received this evidence.  See 38 C.F.R. § 3.159(e).  The letter also informed the Veteran that the RO would proceed with the appeal after 30 days if it did not receive the information or evidence requested.  See id.   He has not identified any other records or evidence he wished to submit or have VA obtain.  

Adequate VA examinations were performed in September 2012 and May 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  The examination reports include consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision, including a discussion of functional impairment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the May 2015 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in March 2015 to obtain additional VA treatment records and arrange for a new VA examination.  These actions have been accomplished.  Accordingly, the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 


II. Analysis

The Veteran claims entitlement to a rating greater than 30 percent for his service-connected bilateral hearing loss.  For the following reasons, the Board finds that the criteria for a 30 percent rating are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that there is no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence, a June 2009 VA treatment record reflects that puretone threshold averages on audiometric testing were 65 decibels (dB) for the right ear and 69dB for the left ear.  It was noted that there was no change since a September 2008 examination.  Speech discrimination testing results were not recorded. 

A May 2010 private audiological examination report reflects an audiogram in graphical form.  A legend in the report indicates that the mark "X" on the graph refers to the left ear and the mark "O" to the right ear.  Based on the legend and the areas where X and O are marked on the graph (which are at the intersections of a given frequency level, such as 1000 Hertz, and a given puretone threshold number, such as 30), and rounding up to the nearest 10, the graphical audiogram shows a puretone threshold for the right ear of 25dB at 1000 Hertz, 50dB at 2000 Hertz, 70dB at 3000 Hertz, and 70dB at 4000 Hertz.  These results yield a puretone threshold average of 54dB for the right ear.  The left ear puretone thresholds were 25dB at 1000 Hertz, 65dB at 2000 Hertz, 75dB at 3000 Hertz, and 75dB at 4000 Hertz.  These results yield a puretone threshold average of 60dB for the left ear.  The speech recognition scores were 96 percent for both ears.  However, they were not based on the Maryland CNC word list and thus cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  In any event, they would not support a higher rating, as discussed below. 

A July 2010 VA examination report reflects that the Veteran's responses on audiometric testing and speech discrimination testing were too unreliable to report scoring.  The examiner stated that testing was discontinued due to the inconsistencies in the results and that the findings reported were not suitable for adjudication purposes.  Accordingly, the few puretone threshold results recorded (before testing was discontinued) will not be factored into the Board's evaluation of the Veteran's hearing loss. 

The September 2012 VA examination report reflects a puretone threshold average in the right ear of 65dB and a puretone threshold average in the left ear of 68dB.  Speech discrimination scores using the Maryland CNC Word List were 74 percent for the right ear and 72 percent for the left ear.  

The May 2015 VA examination report reflects a puretone threshold average in the right ear of 75dB and a puretone threshold average in the left ear of 83dB.  Speech discrimination scores using the Maryland CNC Word List were 74 percent for the right ear and 68 percent for the left ear.  

The highest puretone threshold average for the right ear shown by the above evidence is 75dB, and the lowest speech discrimination score for the right ear has been 74 percent.  The highest puretone threshold average for the left ear was 83dB, and the lowest speech discrimination score has been 68 percent.  These scores were all recorded in the May 2015 VA examination report.  Applying these values to Table VI yields designations of VI for the right ear and VII for the left ear.  See 38 C.F.R. § 4.85.  The point where designations VI and VII intersect on Table VII yields a 30 percent rating.  See id., DC 6100. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, because the Veteran's puretone thresholds have not 55dB or more at each of the specified frequencies, the provisions of § 4.86(a) do not apply. 
 
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the September 2012 VA examination report shows that in the left ear, there was a puretone threshold of 30dB at 1000 Hertz and 70dB 2000 Hertz on audiometric testing.  Thus, the provisions of § 4.86(b) apply to these results.  Applying the puretone threshold average from this examination of 68dB in the left ear, and the speech recognition score of 72 percent to Table VI yields a Roman numeral designation of VI.  See 38 C.F.R. § 4.85.  A Roman numeral designation of V is obtained from Table VIA when only the puretone threshold average of 68dB is considered.  See id.  Thus, the higher Roman numeral designation of VI is obtained from Table VI.  This designation must then be elevated to the higher numeral, or VII, in accordance with § 4.86(b).  A Roman numeral designation of VII for the left ear was already applied to Table VII based on the results of the March 2015 VA examination report, and does not yield a rating greater than 30 percent when combined with the designation of VI for the right ear, as discussed above.  See id.  Thus, a higher rating is not available under § 4.86(b). 

The Board has considered the functional impairment caused by the Veteran's bilateral hearing loss disability and determined that it does not meet the criteria for a rating higher than 30 percent, but rather more nearly approximates the criteria for a 30 percent rating.  Specifically, a June 2009 VA treatment record reflects that the Veteran reported difficulties hearing and understanding speech from another room or when a person was not facing him.  He also could not hear over his phone due to feedback from his hearing aids, which were reprogrammed at this time.  At the July 2010 VA examination, the Veteran stated that he had difficulty understanding conversational level speech in most listening environments, especially in the presence of competing noise and without visual cues.  At the September 2012 VA examination, the Veteran reported difficulty with general hearing and understanding with and without hearing aids.  At the May 2015 VA examination, he described having to ask people to repeat themselves, and also stated that background noise makes it even more difficult to hear others. 

The challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The fact that his hearing loss has not met the criteria for a rating greater than 30 percent based on the results of several examinations weighs against a finding that he has additional occupational impairment based solely on his difficulty hearing.  As will be discussed below, the Board also finds that the Veteran's hearing loss and reported functional impairment do not present such an exceptional or unusual disability picture that the schedular criteria are not adequate to evaluate his hearing loss.  Accordingly, the Veteran's functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy or more nearly approximate the schedular criteria for a rating greater than 30 percent.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As explained above, the evidence shows that the Veteran's hearing loss has not met or more nearly approximated the criteria for a rating greater than 30 percent at any point during the pendency of this claim, even if there may have been some fluctuations in severity.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1) (2015).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing loss and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numerical results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating for the symptoms and functional impairment associated with hearing loss.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1 (2015).  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015).  Thus, the Veteran's difficulty hearing and the consequences that may flow from that such as not being able to understand what people say at times are necessarily the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  

The legislative history further shows that the rating criteria already contemplate the effects of hearing impairment, even if they are not discussed in the diagnostic code itself.  For example, as discussed in the commentary accompanying the publication of 38 C.F.R. § 4.86(b), the alternative criteria in this section for evaluating hearing loss are designed to account for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  See 64 Fed. Reg. 25209 (May 11, 1999).  Thus, the Veteran's report of having increased difficulty hearing with background noise is already contemplated by the rating criteria, and specifically by § 4.86(b), as discussed in the commentary published in the Federal Register.  

Accordingly, the fact that the rating criteria do not mention specific examples of symptoms or functional impairment experienced by the Veteran as a result of hearing loss cannot be a basis in and of itself for extraschedular referral, when it must be assumed that they already contemplate a wide range of impairment, as explained above.  Rather, there must be evidence that the Veteran's hearing loss is so exceptional or unusual as to render impractical the application of the schedular criteria, which is not shown in this case.  Finally, no VA examiner or treating clinician has otherwise indicated that the Veteran's hearing loss disability is exceptional or unusual.  

In short, there are no manifestations of the Veteran's hearing loss not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id. at 119; 38 C.F.R. § 3.321(b). 

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a rating greater than 30 percent for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


